PER CURIAM:
Annis Recardo Lloyd appeals the district court’s order dismissing as frivolous his 42 U.S.C. § 1983 (2000) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lloyd v. Jordan, No. 5:08-ct-03037-BO (E.D.N.C. Oct. 16, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented *241in the materials before the court and argument would not aid the decisional process.

AFFIRMED.